IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 VICTOR GUENTHER and OLIVIA
 GUENTHER, a marital community,                     DIVISION ONE

                        Appellants,                 No. 82542-9-I

                   v.                               UNPUBLISHED OPINION

 GALAXY PACIFIC SERVICES LLC, a
 Washington limited liability company,
 and MUHAMMAD JOYIA, an individual,

                        Respondents.

       DWYER, J. — Victor and Olivia Guenther filed a personal injury complaint

against Muhummad Joyia, a Canadian resident, and a Washington company, on

the mistaken belief that the company was Joyia’s employer. The Guenthers

attempted to serve Joyia with a copy of the summons and complaint using

certified mail. Within days of filing the complaint, the plaintiffs learned that

Joyia’s employer was a Canadian company with a similar name to the

Washington company they had sued. After the statute of limitation expired,

Joyia, together with the Canadian company that was not named in the complaint,

filed a motion to dismiss the complaint, challenging the sufficiency of service of

process. The Guenthers sought to amend the complaint to add the Canadian

company as a defendant and requested that the amendment relate back to the

original complaint.
No. 82542-9-I/2


       However, the Guenthers failed to comply with the requirements of the

applicable Washington civil rule when attempting to serve Joyia in Canada by

mail, using a form of mail that did not provide a return receipt or other

confirmation of delivery when delivered outside of the United States. They also

failed to present evidence, to the trial court’s satisfaction, establishing delivery of

the mailed summons and complaint to Joyia. And because Joyia’s actual

employer’s identity was ascertainable and was, in fact, known to the Guenthers

within the applicable limitation period, the delay in seeking to add the correct

defendant before the limitation period expired constituted inexcusable neglect.

Thus, the trial court did not err when it dismissed the Guenthers’ complaint and

denied the motion to amend. We affirm.

                                           I

       The following facts are not in dispute. On August 28, 2019, Victor and

Olivia Guenther (collectively, Guenther) filed a summons and complaint for

damages against Muhammad Joyia, a resident of British Columbia, Canada, and

Galaxy Pacific Services LLC (GPS LLC), a Washington limited liability company.

The complaint alleged that on October 31, 2016, Joyia was driving a commercial

semi-tractor trailer in Lewis County in the course of his employment and struck

Guenther’s vehicle. The complaint further alleged that the collision was

attributable to Joyia’s negligence and that GPS LLC was liable for the negligence

of Joyia, its agent, and for negligently training and/or supervising its employee.

       On the same day Guenther filed his compliant, a professional process

server personally served a copy of the summons and complaint on the registered




                                           2
No. 82542-9-I/3


agent of GPS LLC in Bellingham. The day before, on August 27, a paralegal

employed by Guenther’s counsel sent a copy of the summons and complaint to

Joyia’s address in British Columbia, using certified mail and a return receipt

service, and paying an international postage rate.1 Italicized preprinted language

on the certified mail return receipt indicated that its use was limited to “Domestic

Mail Only.”

        The day after Guenther filed his complaint, the registered agent of GPS

LLC called Guenther’s counsel’s office to inform Guenther that GPS LLC did not

operate a trucking business in Canada and that a Canadian entity, Galaxy Pacific

Services GPS Ltd (GPS Ltd), was the likely intended recipient of the summons

and complaint. Having received correspondence for GPS Ltd in the past, the

registered agent provided the Department of Transportation identification number

associated with GPS Ltd. Upon further research, Guenther’s counsel’s paralegal

verified the information provided by GPS LLC and ascertained the British

Columbia address for the Canadian company. With this information, on

September 11, 2019, Guenther’s counsel arranged for copies of the summons

and complaint to be sent to both Joyia and GPS Ltd, again using certified mail

and a return receipt service for domestic mail.




        1 Joyia points out that the summons erroneously stated that he had 20 days, instead of
60 days, to appear and answer the complaint. See RCW 4.28.180. While a failure to accomplish
service of process cannot be cured by amending a summons, errors in the form of a summons
are amendable under CR 4(h). Sammamish Pointe Homeowners Ass’n v. Sammamish Pointe
LLC, 116 Wn. App. 117, 124, 64 P.3d 656 (2003). Wisely, Joyia does not assert that error in the
form of the summons was a basis for dismissal. Sammamish Pointe, 116 Wn. App. at 125-26
(summons that specifies an incorrect time for filing an answer is not a basis for dismissal, absent
a showing of prejudice).


                                                 3
No. 82542-9-I/4


         On November 28, 2019, counsel filed a notice of appearance on behalf of

Joyia and GPS Ltd, “without waiving any objections as to improper service,

jurisdiction” or other defenses under CR 12. A month later, Joyia answered the

complaint, raising affirmative defenses under CR 12(b) including “insufficiency of

process and insufficiency of service of process.” GPS LLC did not appear in the

action or answer the complaint.

         In February 2020, after Guenther noted the case for trial, Joyia and GPS

Ltd filed a joint motion to dismiss the complaint under CR 12(b)(5) (defense of

insufficient service of process may be asserted by pleading or motion).2 They

argued, among other things, that Guenther failed to effectuate proper service of

process under CR 4 within the statutory limitation period. Guenther then filed a

motion seeking to amend the complaint. As the statutory limitation period on his

claims had expired, Guenther argued that his amended complaint naming GPS

Ltd as a defendant should relate back to the date of the original complaint.3 In a

declaration supporting this motion, Guenther’s attorney admitted that GPS LLC

“has no relation to the matters at issue herein and should be dismissed from this

case.”

         After considering both motions, the responses to the motions, and oral

argument, the court entered orders that (1) denied the motion to amend, (2)

dismissed claims against defendant GPS LLC, and (3) granted the motion to

dismiss the complaint under CR 12(b)(5). The order dismissing the complaint


        2 Although GPS Ltd joined in filing the motion to dismiss below, Joyia is the sole

respondent on appeal.
        3 The limitation period applicable to a personal injury action is three years. RCW

4.16.080(2).


                                                4
No. 82542-9-I/5


under CR 12(b)(5) also specifically dismisses claims against both Joyia and GPS

Ltd. The trial court later denied Guenther’s motion seeking reconsideration or an

evidentiary hearing. Guenther appeals.

                                          II

       Before addressing the primary substantive issues, we must dispose of two

preliminary matters. First, Guenther accomplished valid service of process by

personally serving the registered agent of GPS LLC in Washington. Thus, the

trial court had personal jurisdiction over that defendant. Therefore, CR 12(b)(5),

the basis for the motion to dismiss, did not provide authority to dismiss claims

asserted against GPS LLC. But the record is clear that GPS LLC had no

connection to the facts alleged by Guenther. Seeking to amend the complaint,

Guenther conceded that he had sued the wrong entity and expressly asked the

court to dismiss the claims against GPS LLC. The court’s order denying the

motion to amend the complaint, entered simultaneously with its order granting

the motion to dismiss, granted that request and dismissed the claims against

GPS LLC with prejudice. Although that order does not specify the legal basis for

dismissal, the trial court had authority to dismiss under CR 41(a)(1)(B) (trial court

may dismiss any action “[u]pon motion of the plaintiff at any time before plaintiff

rests at the conclusion of plaintiff’s opening case”) or CR 12(b)(6) (dismissal for

failure to state a claim upon which relief may be granted). In any event,

Guenther does not challenge the dismissal of his claims against GPS LLC.

       Second, as Guenther points out, while GPS Ltd joined in filing a motion to

dismiss the complaint, it “technically was not a party” to the case. As the




                                          5
No. 82542-9-I/6


complaint asserted no claims against GPS Ltd, Guenther asserts that the

dismissal of claims against GPS Ltd was “not necessary.” We agree. However,

the trial court’s order states that the “Defendants’ Motion to Dismiss Plaintiffs’

Complaint Pursuant to CR 12(b)(5) is GRANTED.” Having dismissed the claims

against GPS LLC in the order on Guenther’s motion to amend, the dismissal

order thus disposed of the claims against Joyia, the only remaining defendant

named in the complaint. The language that follows the ordering clause and

purports to dismiss claims against both Joyia and GPS Ltd with prejudice is

erroneous, but also superfluous. We need not remand to strike this language

because it is clear from the context of the order that it dismisses the complaint,

and is necessarily limited to claims against parties named in the complaint.

                                          III

       Guenther challenges the dismissal of his claims against Joyia under CR

12(b)(5) for insufficient service of process.

       “‘[B]eyond due process [requirements],’” Washington law requires

compliance with requirements for service of process in order to obtain personal

jurisdiction over a party and adjudicate a dispute. Ronald Wastewater Dist. v.

Olympic View Water & Sewer Dist., 196 Wn.2d 353, 370, 474 P.3d 547 (2020)

(alteration in original) (quoting Weiss v. Glemp, 127 Wn.2d 726, 734, 903 P.2d

455 (1995)); Scanlan v. Townsend, 181 Wn.2d 838, 847, 336 P.3d 1155 (2014).

“This court reviews de novo if service of process was proper.” Scanlan, 181

Wn.2d at 847.




                                          6
No. 82542-9-I/7


      Guenther argues that he complied with Washington’s rules of civil

procedure, namely CR 4(i)(1)(D), when he served the summons and complaint

upon Joyia by mail.

      CR 4(i) sets forth the following “Alternative Provisions for Service in a

Foreign Country”:

              (1) Manner. When a statute or rule authorizes service upon a
      party not an inhabitant of or found within the state, and service is to
      be effected upon the party in a foreign country, it is also sufficient if
      service of the summons and complaint is made: (A) in the manner
      prescribed by the law of the foreign country for service in that
      country in an action in any of its courts of general jurisdiction; or (B)
      as directed by the foreign authority in response to a letter rogatory
      or a letter of request; or (C) upon an individual, by delivery to the
      party personally, and upon a corporation or partnership or
      association, by delivery to an officer, a managing or general agent;
      or (D) by any form of mail, requiring a signed receipt, to be
      addressed and mailed to the party to be served; or (E) pursuant to
      the means and terms of any applicable treaty or convention; or (F)
      by diplomatic or consular officers when authorized by the United
      States Department of State; or (G) as directed by order of the
      court. . . . The method for service of process in a foreign country
      must comply with applicable treaties, if any, and must be
      reasonably calculated, under all the circumstances, to give actual
      notice.

              (2) Return. Proof of service may be made as prescribed by
      section (g) of this rule, or by the law of the foreign country, or by a
      method provided in any applicable treaty or convention, or by order
      of the court. When service is made pursuant to subsection (1)(D)
      of this section, proof of service shall include a receipt signed by the
      addressee or other evidence of delivery to the addressee
      satisfactory to the court.

(Emphasis added.)

      Guenther concedes that the type of mail he used did not provide a return

receipt that confirmed delivery of the summons and complaint because the




                                         7
No. 82542-9-I/8


selected service was “for domestic mail only within the United States.”4 He

maintains that the manner of service still met the requirements of CR 4(i)(1)(D)

because he paid the correct rate for international postage. Even without tracking

service or delivery confirmation, he claims that this service by mail was

“reasonably calculated” under CR 4(i)(1) to provide actual notice of the lawsuit.

        But Guenther did not comply with the explicit requirements of CR

4(i)(1)(D) because he did not use a form of mail that required a signed receipt, or

any other confirmation of delivery in Canada. That service under CR 4(i)(1) must

be “reasonably calculated” to provide actual notice of the legal proceeding

initiated in Washington is an additional requirement that applies to all methods of

service enumerated under CR 4(i)(1). It is not an alternative to a “form of mail

requiring a signed receipt.”

        Guenther cites Scanlan v. Townsend, 181 Wn.2d at 848, to argue that the

absence of a return receipt does not affect the “validity” of service of process.

But Scanlan addressed the propriety of “secondhand” personal service, where

proof of service was established by the defendant’s own testimony and her

attorney’s stipulation that the defendant received the summons. 181 Wn.2d at

848-49, 856. And more importantly, as the court’s reference to Jones v.



        4 Guenther sent the summons by certified mail—a service offered by the United States
Postal Service (USPS) that provides the sender with a mailing receipt and electronic verification
that the mailed item was delivered or that delivery was attempted within the United States. See
What Is Certified Mail?, U.S. POSTAL SERV. (May 26, 2021), https://faq.usps.com/s/article/What-is-
Certified-Mail. He did not use “Registered Mail International Service,” another service offered by
USPS which provides both a receipt issued by the office of mailing and a delivery record
maintained at the office of destination for the registered item. See Registered Mail International,
U.S. POSTAL SERV. (June 15, 2021), https://faq.usps.com/s/article/What-is-Registered-Mail-
International. The rule does not prescribe the use of USPS or any particular mail service.



                                                8
No. 82542-9-I/9


Stebbins, 122 Wn.2d 471, 482, 860 P.2d 1009 (1993), makes clear, the court

merely confirmed that it is service of process itself, not the return thereof, that

confers personal jurisdiction. Scanlan, 181 Wn.2d at 848.

       Guenther also contends that the lack of a return receipt is not fatal

because even without a signed receipt, proof of service may be established

under CR 4(i)(2) by “other evidence of delivery to the addressee satisfactory to

the court.” CR 4(i)(2). But this provision does not excuse compliance with CR

4(i)(1)(D). It simply provides a mechanism to present other evidence that

establishes delivery, if despite the use of an appropriate form of mail under CR

4(i)(1)(D), a signed receipt is unavailable.

       CR 4(i)(2) does not prescribe the nature or quantum of evidence required.

The evidence must be “satisfactory to the court.” CR 4(i)(2). As previously

explained, where key facts are not in dispute, whether service was proper is a

question of law. See Heinzig v. Seok Hwang, 189 Wn. App. 304, 310, 354 P.3d

943 (2015). But, as to the precise issue of whether a party has presented

sufficient evidence of delivery of a summons and complaint by mail, the express

language of CR 4(i)(2) requires deference to the trial court. See, e.g., West v.

Osborne, 108 Wn. App. 764, 770, 34 P.3d 816 (2001) (trial court decision to

transfer case under RCW 4.12.030(2) upon “satisfactory proof” of a reason to

believe an impartial trial cannot be had is reviewed for abuse of discretion); State

v. Noltie, 116 Wn.2d 831, 835, 837, 809 P.2d 190 (1991) (reviewing for abuse of

discretion trial court decision on challenge to juror under RCW 4.44.170, based

on proof which “satisfies the court” that the challenged juror cannot try the issue




                                           9
No. 82542-9-I/10


impartially). Guenther suggests in his reply brief that we must review the court’s

determination under CR 4(i)(2) de novo, but he cites no relevant authority and

fails to address the language of the rule.

         Here, after Joyia challenged the sufficiency of service of process and

produced evidence that Guenther did not comply with CR 4(i)(1)(D), Guenther

did not produce a return receipt or evidence of delivery of the summons to Joyia.

Guether provided only evidence indicating that the person who mailed the

documents selected “international mailing” to calculate the postage and “added in

the extra fees” for certified mailing. Guenther insists that the notice of

appearance and Joyia’s answer to the complaint are “clear evidence that service

was sufficient and realized,” but this argument runs counter to several long-

standing principles.

         First, it is well established that mere receipt of process and actual notice

alone do not establish valid service of process.5 Haberman v. Wash. Pub. Power

Supply Sys., 109 Wn.2d 107, 177, 744 P.2d 1032, 750 P.2d 254 (1987).

Second, filing a notice of appearance does not waive the defense of insufficient

service of process. See CR 4(d)(5) (voluntary appearance of a defendant does

not preclude challenge to jurisdiction, insufficiency of process, or insufficiency of

service of process pursuant to Rule 12(b)); see also Adkinson v. Digby, Inc., 99

Wn.2d 206, 209, 660 P.2d 756 (1983) (notice of appearance does not waive

challenge to sufficiency of service of process; to hold otherwise would ignore the

civil rules and reinstitute “long-abolished distinction between special and general


         5   As discussed infra, actual notice is relevant to the relation back analysis under CR
15(c).


                                                   10
No. 82542-9-I/11


appearances”). And finally, CR 8(c) requires a defendant to affirmatively set forth

affirmative defenses in an answer; and a defendant generally waives any

affirmative defense not so asserted. See Lybbert v. Grant County, 141 Wn.2d

29, 44, 1 P.3d 1124 (2000). It cannot be the case that an answer required to

preserve the defense of insufficient service of process serves to defeat that

defense. Guenther cites no authority that supports his position. Reliance on the

notice of appearance and/or Joyia’s answer to infer valid service of process

clearly undermines the law that establishes the legal effect of those actions.6

        Guenther’s reliance on CR 4(i)(1)(E) (service in a foreign country

“pursuant to the means and terms of any applicable treaty or convention”) and

the Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters, Nov. 15, 1965, T.I.A.S. No. 6638

(U.S. Treaty), 20 U.S.T. 361, 658 U.N.T.S. 163 (Hague Convention) is likewise

unavailing. While the Hague Convention does not prohibit service by mail, it

does not affirmatively authorize such service. Water Splash, Inc. v. Menon, __

U.S. __, 137 S. Ct. 1504, 1513, 197 L. Ed. 2d 826 (2017). So for purposes of CR

4(i)(1)(E), the “means and terms” of the Hague Convention do not include any

provision for service on foreign defendants by certified mail. As the Supreme


        6  In his reply brief, Guenther cites Northwick v. Long, 192 Wn. App. 256, 364 P.3d 1067
(2015), to argue that Joyia did not meet his burden to demonstrate improper service. Northwick
involved personal service in Washington, in that case, service on the defendant’s father at the
father’s home. 192 Wn. App. at 259. While the defendant claimed he no longer lived in the
home, he failed to rebut evidence provided by the plaintiff, including deposition testimony from the
process server about his father’s statements at the time of service and records showing the
father’s address as the address on file for the defendant. Northwick, 192 Wn. App. at 264.
Northwick is inapposite. Here, Joyia submitted evidence supporting the motion to dismiss that
showed a lack of compliance with CR 4(i)(1)(D). In response, Guenther failed to provide a return
receipt as proof of service or otherwise present evidence of delivery to Joyia to the court’s
satisfaction. See CR 4(i)(2).


                                                11
No. 82542-9-I/12


Court held, service by mail under the Hague Convention is permissible if (1) “the

receiving state has not objected to service by mail,” and (2) “service by mail is

authorized under otherwise-applicable law.” Water Splash, 137 S. Ct. at 1513.

In this case, the “otherwise-applicable law” is set forth in CR 4(i)(1)(D).7

        The trial court did not err in dismissing Guenther’s complaint based on his

failure to accomplish valid service of process in accordance with CR 4.8

                                               IV

        Guenther next challenges the trial court’s denial of his motion seeking to

add GPS Ltd as a defendant and for that amendment to relate back to the date of

the original complaint.9

        “CR 15(c) allows plaintiffs who mistakenly sue incorrect defendants to

amend their complaints and add the correct defendants, provided the rule’s

requirements are satisfied.” Martin v. Dematic, 182 Wn.2d 281, 292-93, 340

P.3d 834 (2014). CR 15(c) also allows the addition of new parties after the

statutory limitation period has run. The rule provides:

        Whenever the claim or defense asserted in the amended pleading
        arose out of the conduct, transaction, or occurrence set forth or
        attempted to be set forth in the original pleading, the amendment
        relates back to the date of the original pleading. An amendment
        changing the party against whom a claim is asserted relates back if
        the foregoing provision is satisfied and, within the period provided

        7  Guenther’s brief on appeal quotes at length from the Ninth Circuit court’s decision in
Brockmeyer v. May, 383 F.3d 798 (9th Cir. 2004). Brockmeyer is entirely consistent with the
United States Supreme Court’s later decision in Water Splash, and neither case advances
Guenther’s position here.
         8 Because we conclude that Guenther did not effectuate valid service under CR

4(i)(1)(D), it is unnecessary to reach Joyia’s alternative argument that service was also
insufficient because it did not comply with the requirements of Washington’s long-arm statute,
RCW 4.28.185.
         9 Guenther’s motion focused on the requirements of CR 15(c), not CR 15(a), because he

sought, outside of the limitation period, to add a new defendant and for the amendment to relate
back to the timely original complaint.


                                               12
No. 82542-9-I/13


        by law for commencing the action against the original party, the
        party to be brought in by amendment (1) has received such notice
        of the institution of the action that the new party will not be
        prejudiced in maintaining her or his defense on the merits, and (2)
        knew or should have known that, but for a mistake concerning the
        identity of the proper party, the action would have been brought
        against the new party.

CR 15(c). The party seeking to amend its complaint has the burden to prove the

conditions imposed by the rule are satisfied. Martin, 182 Wn.2d at 288-89. In

addition to the textual requirements of this rule, we impose a judicially-created

requirement that a plaintiff adding a new party can do so only if the plaintiff’s

delay in doing so was not due to inexcusable neglect. Martin, 182 Wn.2d at 288.

We review de novo a trial court’s decision on a motion under CR 15(c).10 Martin,

182 Wn.2d at 288.

        Insofar as Guenther suggests that the judicially-created “inexcusable

neglect” prong of CR 15(c) no longer applies in Washington, he is incorrect. In

Perrin v. Stensland, 158 Wn. App. 185, 199, 240 P.3d 1189 (2010), we observed

that Washington’s adherence to inexcusable neglect as a prerequisite for relation

back no longer aligns with federal law interpreting the analogous federal civil rule.

While characterizing the United States Supreme Court’s reasoning for

abandoning the requirement in Krupski v. Costa Crociere S.p.A., 560 U.S. 538,

541, 130 S. Ct. 2485, 177 L. Ed. 2d 48 (2010), as “highly persuasive,” we

acknowledged that Washington State Supreme Court precedent adopting



         10 Joyia argues that the standard of review is an abuse of discretion. See Caruso v.

Local Union No. 690 of Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,
100 Wn.2d 343, 351, 670 P.2d 240 (1983) (involving the addition of new claims). However, the
Supreme Court expressly clarified the de novo standard of review for determinations under CR
15(c), recognizing that a different standard of appellate review applies to motions for leave to
amend under CR 15(a). See Martin, 182 Wn.2d at 288.


                                               13
No. 82542-9-I/14


inexcusable neglect is binding authority. Perrin, 158 Wn. App. at 200 (“Only our

Supreme Court can decide that the ‘inexcusable neglect’ factor should lose its

place as an independent basis for denying relation back under CR 15(c).”).

       Later, in Martin, our Supreme Court similarly recognized that federal

courts have eliminated the inexcusable neglect factor. 182 Wn.2d at 291 (citing

Krupski, 560 U.S. at 541). Nonetheless, because neither party in Martin

addressed the change in federal law or asked the court “to consider similarly

eliminating our ‘inexcusable neglect’ requirement,” the court did not reconsider

the issue. Martin, 182 Wn.2d at 291. Applying the requirement to the facts in

Martin, the court held that the defendant failed to show that its identity was

“easily ascertainable during the limitations period” and therefore failed to

demonstrate inexcusable neglect. Martin, 182 Wn.2d at 291-92. Subsequent

case law confirms that “inexcusable neglect” remains a component of relation

back under CR 15(c). See Price v. Gonzalez, 4 Wn. App. 2d 67, 73, 419 P.3d

858 (2018); Sweeney v. Adams County Pub. Hosp. Dist. No. 2, No. 32486-9-III,

slip op. at 5, (Wash. Ct. App. Oct. 25. 2016) (unpublished)

https://www.courts.wa.gov/opinions/pdf/324869.pdf.

       Under Washington’s inexcusable neglect standard, the party opposing the

motion must make an initial showing that the correct defendant’s identity was

“easily ascertainable during the limitations period.” Martin, 182 Wn.2d at 290.

The burden then shifts to the plaintiff to “give a reason for failing to ascertain the

identity of the defendant.” Martin, 182 Wn.2d at 291. If the plaintiff cannot

provide a “reasonable excuse or show that he or she exercised due diligence,”




                                          14
No. 82542-9-I/15


the failure to name the correct party is the result of inexcusable neglect. Martin,

182 Wn.2d at 291.

       The failure to name a party who is “apparent,” or “ascertainable upon

reasonable investigation,” is inexcusable. Teller v. APM Terminals Pac., Ltd.,

134 Wn. App. 696, 706-07, 142 P.3d 179 (2006); see S. Hollywood Hills Citizens

Ass’n v. King County, 101 Wn.2d 68, 78, 677 P.2d 114 (1984) (“information

necessary to properly implead the parties was readily available” but the plaintiff's

attorney “simply did not inquire”); see also Haberman, 109 Wn.2d at 174 (identity

of corporate defendants could have been easily discovered by plaintiffs from a

variety of public sources including documents on file with the secretary of state).

A party is charged with counsel’s failure to research and identify all necessary

parties. Teller, 134 Wn. App. at 707.

       Where a party learns the identity of a missing party before the statutory

limitation period runs, failure to seek amendment of the complaint is generally the

result of inexcusable neglect. Segaline v. Dep’t of Labor & Indus., 169 Wn.2d

467, 478, 238 P.3d 1107 (2010). For instance, in Segaline, Croft, a Department

of Labor and Industries (Department) employee drafted a “no trespass” notice

and presented it to Segaline after he repeatedly conducted himself in a “coarse

manner” in a Department building. Segaline, 169 Wn.2d at 470-71. Segaline

sued the Department, and the Department informed him, in response to an

interrogatory, that Croft had drafted the notice. Segaline, 169 Wn.2d at 478.

Segaline did not move to amend his complaint to add Croft as a defendant until

nine months later, after the limitation period expired. Segaline, 169 Wn.2d at




                                         15
No. 82542-9-I/16


478. The court held that Segaline’s delay was inexcusable neglect.11 Segaline,

169 Wn.2d at 478.

        Guenther asserts—on appeal and below—that he sued the wrong party

because of “legitimate confusion” about the identity of Joyia’s employer, given

that the Washington and Canadian entities have “substantially similar names.”

And, as below, Guenther’s briefing focuses on the two textual requirements of

CR 15(c). But we need not address those requirements, because where, as

here, a party seeks leave to add additional parties, “inexcusable neglect alone is

a sufficient ground for denying the motion.” Haberman, 109 Wn.2d at 174 (citing

N. St. Ass’n v. City of Olympia, 96 Wn.2d 359, 368, 635 P.2d 721 (1981)).

Guenther fails to acknowledge that he was aware of the mistake in August 2019,

more than two months before the limitation period expired. His own evidence

establishes that his counsel’s employee immediately verified that the information

provided about the identity of GPS Ltd was “correct.”

        Under these circumstances, the record establishes that the identity of the

correct defendant was “easily ascertainable during the limitations period,” as

described in Martin, 182 Wn.2d at 290, and Guenther failed to provide a

reasonable excuse or show that he exercised due diligence. His failure to name

the correct defendant was the product of inexcusable neglect. The trial court did

not err in denying Guenther’s motion under CR 15(c).




        11The Segaline court applied an abuse of discretion standard to the trial court’s
determination under CR 15(c), four years before the court clarified the de novo standard of
review. Segaline, 169 Wn.2d at 477-78.


                                               16
No. 82542-9-I/17


                                               V

        Finally, Guenther claims that the trial court abused its discretion by failing

to conduct an evidentiary hearing to determine whether both Joyia and GPS Ltd

had actual notice of the lawsuit within the limitation period and to resolve, through

witness testimony, whether the summons and complaint were delivered to the

intended recipients in Canada. CR 43(e) states that “[w]hen a motion is based

on facts not appearing of record the court may hear the matter on affidavits

presented by the respective parties, but the court may direct that the matter be

heard wholly or partly on oral testimony or depositions.” (Emphasis added.) This

rule is clearly permissive and does not require the trial court to hold an

evidentiary hearing on a motion, even when faced with conflicting factual

evidence. And here, Guenther waited for the court to rule on his motion before

belatedly requesting a hearing in his motion for reconsideration. Guenther has

not assigned error to the court’s order denying reconsideration. See RAP

10.3(a)(4) (appellant’s brief must include a “separate concise statement of each

error a party contends was made by the trial court”). And CR 59, which governs

motions to reconsider, does not permit a party to assert new issues that could

have been raised before entry of an adverse decision. JDFJ Corp. v. Int’l

Raceway, Inc., 97 Wn. App. 1, 7, 970 P.2d 343 (1999). Put simply, by not

requesting an evidentiary hearing before the court ruled, Guenther waived any

claim of error.12


        12 Guenther contends that—notwithstanding the cited civil rule—Woodruff v. Spence, 76

Wn. App. 207, 210, 883 P.2d 936 (1994), mandated that the trial court hold an evidentiary
hearing. Not so. As to GPS Ltd, no such hearing was necessary because the facts concerning
the question of inexcusable neglect are undisputed. As to Joyia, there was no dispute involving


                                              17
No. 82542-9-I/18


       Affirmed.




WE CONCUR:




witness credibility—it is uncontested that the applicable rule was not followed. Moreover,
Woodruff applies only to service of process disputes, not to disputes concerning the amendment
of complaints.


                                              18